24 So.3d 796 (2009)
David Terrence STEPHENS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2650.
District Court of Appeal of Florida, Fifth District.
December 31, 2009.
David Terrence Stephens, Okeechobee, pro se.
*797 Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
This appeal represents Appellant's fifteenth collateral pleading attacking his conviction in Orange County Circuit Court case number 1998-CF-16826 and is completely lacking in merit. We ordered Appellant to show cause why he should not be barred from any further such frivolous filings, but no response has been received. Accordingly, Appellant is prohibited from filing any further appeal, petition, pleading or motion pertaining to the conviction and sentence rendered in the above case unless reviewed and signed by an attorney who is a member in good standing of The Florida Bar. See Baker v. State, 878 So.2d 1236 (Fla.2004); State v. Spencer, 751 So.2d 47 (Fla.1999).
AFFIRMED with directions.
GRIFFIN, SAWAYA and JACOBUS, JJ., concur.